Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated3 or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0364887 to Morawsky in view of US 20140255478 to Martino for the reasons of record and those set forth below.
Applicant argues that the examiner has committed a clear error in failing to interpret the primary reference Morawsky as teaching trends in its data that the artisan would plainly see.  At the bottom of page 10 of the final rejection, the Examiner continues with the position that "[i]t would have been obvious to one of ordinary skill in the art to add methylmethacrylate to the isobutylmethacrylate component ofMorawsky." The Examiner does not appear to deny that Morawsky pins the shampoo removability on the alkyl (meth)acrylate content. The Examiner does not appear to deny that Morawsky teaches this problem increases as the alkyl (meth)acrylate content increases, all other things being equal. Why then would a person skilled in the art have been motivated to add additional alkyl (meth)acrylate, namely methyl methacrylate, to Morawsky's Example 1 copolymer when such could only have been expected to exacerbate the shampoo removability problem?  In every case in Morawsky's Table 1, with the exception of Example 6, Morawsky has solved the shampoo removability problem by decreasing the alkyl (meth)acrylate content.  In only one instance, Example 6, has Morawsky increased the alkyl (meth)acrylate content, but she compensated for this by significantly increasing the acrylic acid content and significantly increasing the N-alkyl acrylamide content.  Thus, persons skilled in the art are motivated on the whole to decrease the alkyl(meth)acrylate content, not increase it by adding Martino's methyl methacrylate.  From this standpoint, it should be clear that there is no prima facie case of obviousness. If the Examiner's position is actually it would have been obvious to replace some of the isobutylmethacrylate in Morawsky's Example 1 with methyl methacrylate, then Applicant would appreciate the Examiner so stating.
Applicant’s arguments have been fully considered but are not found persuasive.   The examiner will first address applicant’s arguments regarding non-prima facie obviousness of the invention over Morawsky in view of Martino.  Applicant’s arguments are focused almost entirely on Morawsky. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Martino is directed to polymers for use in hair fixative aerosol formulations (abstract; paragraph 9) and is therefore in the same field of invention as Morawsky.  Martino teaches that compatibility with the other ingredients is a critical property of a hair fixative polymer to prevent it from coming out of solution. This can be manipulated by varying the amount and type of other monomers in the styling polymer. For example hydrophobic monomers, such as (meth)acrylates, contribute to the compatibility with propellants and non-aqueous solvents, whereas anionic and cationic monomers will tend to make the polymers more water soluble and provide better compatibility in gel and mousse systems. Examples of (meth)acrylates, include methylmethacrylate and butylmethacrylate and combinations thereof (paragraphs 8-9).  Martino teaches the specific combination of methyl methacrylate with butyl methacrylate contribute to the compatibility with propellants and non-aqueous solvents and provide better compatibility in gel and mouse systems (paragraphs 9 and 14).    Regarding Morawsky, the examiner maintains that all samples tested by Morawsky, including Example 1, exhibit a highly desirable degree of shampoo removability (page 7, lines 44-45).  A fair reading of Morawsky’s statement of “all samples examined” exhibit good shampoo removability is that the statement refers to all samples, including Example 1, even though some samples performed better than others.  Regarding applicant’s argument that it is irrelevant that Example 1 of Morawsky was commercially available, the artisan would not agree.  That Example 1 was commercially available suggests its usefulness as a hair fixative formulation.  The artisan would have a reason to look to products that are commercially available to improve upon, such as Example 1, as it is “normal desire of scientists or artisans to improve upon what is already generally known.” MPEP 2144.05, II.  Example 1, of all the product tested, yielded the highest hydrocarbon tolerance (Morawsky, Table II), and the artisan would therefore have reason to look to Example 1 to improve upon.   Applicant appears to be in agreement that Examples 2-11 provide good shampoo removability, and 8 out of these comprise hydrophobic isobutylmethacrylate while still providing good shampoo removability.  For example, Example 2 teaches 30 wt% N-t-octylacrylamide (corresponding to applicant’s component (a)); 22 wt% acrylic acid (corresponding to applicant’s component (b)); and 48 wt% isobutylmethacrylate (corresponding to applicant’s (c), except for the presence of methylmethacrylate)).   The range 30 wt% N-t-octylacrylamide touches on applicant’s range of “10% to less than 30% by weight” for component (a) and therefore provides sufficient guidance to find applicant’s range through routine experimentation.  The range 22 wt% acrylic acid nearly touches applicant’s range of “14% to 21% by weight” of component (b), and therefore provides sufficient guidance to find applicant’s range through routine experimentation.    Morawsky only falls short in the inclusion of methylmethacrylate in component (c).  However, it would have been obvious to add methyl methacrylate to component (c) of Morawsky.  The rationale for this is that Morawsky desires its composition to be used in aerosol formulations, and the Martino teaches that inclusion of methyl methacrylate in acrylate-based film-forming polymers for hair fixative application provides compatibility for use in aerosol formulations, and explicitly teaches that the combination of methyl methacrylate and butyl methacrylate are improves the compatibility of aerosol formulations for propellants, and adding methyl methacrylate to the butyl methacrylate component of Morawsky will improve the compatibility of the aerosol formulation of Morawsky for propellants, as desired by Morawsky.  The examiner recognizes that in the examples of Morawsky that there is a correlation between isobutylmethacrylate content and hydrocarbon tolerance, but this is not a teaching away from inclusion of isobutylmethacrylate, as Morawsky desires both hydrocarbon tolerance and shampoo removability, and teaches that inclusion of hydrophobic compounds, such as isobutylmethacrylate, is necessary to achieve both hydrocarbon tolerance and shampoo removability.    It would have been obvious to one of ordinary skill in the art to add methylmethacrylate to the isobutylmethacrylate component of Morawsky.   The motivation for this is that the combination of methyl methacrylate with butyl methacrylate improves the compatibility of aerosol formulations for propellants, as taught by Martino, and adding methyl methacrylate to the butyl methacrylate component of Morawsky will improve the compatibility of the aerosol formulation, as desired by Morawsky.    

Allowable Subject Matter
Claims 21-22 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
May 17, 2022